Case 9:17-cv-81261-WPD Document 97-1 Entered on FLSD Docket 04/03/2019 Page 1 of 10




                                      EXHIBIT A
                            All-Tag Corporation v. Checkpoint Systems, Inc.
                                                     Case No. 17-cv-81261
  Case 9:17-cv-81261-WPD Document 97-1 Entered on FLSD Docket 04/03/2019 Page 2 of 10




ALL-TAG CORPORATION

                                                                                 17-cv-81261

CHECKPOINT SYSTEMS, INC.



     Best Security Acquisition, LLC d/b/a Best Security Industries
     c/o Its Registered Agent, Jeffrey I. Silverstein
     755 NW 17th Avenue, Suite 101
     Delray Beach, FL 33445




         BERGER SINGERMAN LLP                                                    12/18/2018 at 10:00 a.m.
         350 East Las Olas Blvd., Suite 1000
         Fort Lauderdale, FL 33301




       November 12, 2018




The name, address, e-mail address, and telephone number of the attorney representing Defendant Checkpoint Systems,
Inc., who issues or requests this subpoena, are: Robert J. Palmersheim (rjp@thepmlawfirm.com) and Anand C. Mathew
(acm@thepmlawfirm.com), PALMERSHEIM & MATHEW LLP, 401 N. Franklin Street, Suite 4S, Chicago, IL 60654
Tel: 312.319.1791, Fax: 312.878.2890
Case 9:17-cv-81261-WPD Document 97-1 Entered on FLSD Docket 04/03/2019 Page 3 of 10


           17-cv-81261
Case 9:17-cv-81261-WPD Document 97-1 Entered on FLSD Docket 04/03/2019 Page 4 of 10
Case 9:17-cv-81261-WPD Document 97-1 Entered on FLSD Docket 04/03/2019 Page 5 of 10
Case 9:17-cv-81261-WPD Document 97-1 Entered on FLSD Docket 04/03/2019 Page 6 of 10



                     RIDER TO BEST SECURITY INDUSTRIES SUBPOENA

           Pursuant to Rule 45 of the Federal Rules of Civil Procedure, please produce all

   documents, electronically stored information, materials, and tangible things in accordance with

   the Definitions and Instructions attached hereto and incorporated herein.

           1.      Documents sufficient to show the following information for your sales of EAS

   systems to Retailers:

                          a. The entities to whom you sold the EAS systems;

                          b. When you sold the EAS systems to those persons;

                          c. The quantities of EAS systems sold; and

                          d. The prices of the EAS systems.

           2.      Documents sufficient to show the following information for your sales of EAS

   labels to Retailers:

                          a. The entities to whom you sold the EAS labels;

                          b. When you sold the EAS labels to those persons;

                          c. The quantities of EAS systems sold; and

                          d. The prices of the EAS labels.

           3.      Documents sufficient to show the following information for your sales of EAS

   labels to manufacturers, distributors, or packagers of packaged goods; or through any source-

   tagging arrangement:

                          a. The entities to whom you sold the EAS labels;

                          b. When you sold the EAS labels to those persons;

                          c. The quantities of EAS systems sold; and

                          d. The prices of the EAS labels.
Case 9:17-cv-81261-WPD Document 97-1 Entered on FLSD Docket 04/03/2019 Page 7 of 10



          4.      Agreements between Best Security Industries and any other entity relating to

   providing Retailers with EAS system installation or service, CCTV, and Fire/Intrusion services.

          5.      Documents sufficient to show the geographic areas in the United States where

   Best Security Industries (either on its own or in affiliation with another entity or entities) can

   provide installation and/or service of EAS systems.




                                                     2
Case 9:17-cv-81261-WPD Document 97-1 Entered on FLSD Docket 04/03/2019 Page 8 of 10



                                    DEFINITIONS AND INSTRUCTIONS

           I.      DEFINITIONS

           As used herein, all terms shall have the fullest and broadest meaning accorded to those

   terms and shall have the meaning generally ascribed to such terms in common parlance. In

   addition, the words and terms listed below shall have the following meanings:

           1.      “EAS systems” means an Electronic Article Surveillance security tower or

   deactivator, including those using AM (Acousto-Magnetic) and RF (Radio-Frequency)

   technologies, that detect theft in stores.

           2.      “Retailers” means a business that sells goods to the public for use or consumption

   rather than resale, including drug stores, grocery stores, supermarkets, hypermarkets, book

   stores, dollar stores, DIY stores, and clothing stores in the United States.

           3.      “Document” means any and all communications, writings, correspondence,

   drawings, charts, emails, electronic and magnetic files, computer records, accounting or financial

   records, voicemails, photographs, phone records, databases, spreadsheets, and other compilations

   from which data can be obtained, broadly interpreted to include all items discoverable under the

   Federal Rule of Civil Procedure 34. Please note that you must produce electronic stored

   information, such as emails, regardless of whether they exist in paper form.

           4.      “And” and “or” shall be construed either disjunctively or conjunctively as

   necessary to bring within the scope of the request all responses that might otherwise be construed

   to be outside of its scope.

           5.      “All” shall include “any” and vice versa, and the singular form of a word shall

   include the plural and vice versa, unless the context clearly requires otherwise.




                                                     3
Case 9:17-cv-81261-WPD Document 97-1 Entered on FLSD Docket 04/03/2019 Page 9 of 10



          II.     INSTRUCTIONS

          1.      These requests oblige you to search and/or produce all responsive documents and

   electronically stored information in your possession, custody, or control, including documents and

   electronically stored information in the possession or custody of your attorneys, accountants, and

   agents, as well as electronically stored information on your employees’ personal computer storage

   devices.

          2.      You are instructed to produce electronically stored information in an electronically

   searchable form that preserves the document’s metadata and relational information.

          3.      If any material requested was at one time but is no longer in existence, as to each

   document, each party that had possession, custody or control of such document shall identify: the

   type (e.g., letter, memorandum, spreadsheet); the date; its subject matter; the author(s);

   addressor(s) or originator(s); the addressee(s); all persons to whom it was distributed, shown or

   explained; the number of pages, attachments and appendices; the date upon which the document

   ceased to exist; the circumstances under which it ceased to exist; the identity of all persons having

   knowledge of the contents of such document; the person authorizing the destruction; and the

   person destroying the document.

          4.      If an objection is interposed to any request consisting of multiple parts, the

   objection should specify to which part or parts of the requests the objection is directed.

          5.      If you object to or otherwise decline to comply with any portion of a request,

   provide all information or documents requested by that portion of the request to which you do not

   object or with which you do not otherwise decline to comply. If you object to a request on the

   ground that it is too broad, provide all information and documents or portions of documents that

   you concede are relevant or reasonably calculated to lead to the discovery of admissible evidence.




                                                    4
Case 9:17-cv-81261-WPD Document 97-1 Entered on FLSD Docket 04/03/2019 Page 10 of 10



    If you object to a request on the ground that providing the requested discovery would constitute

    an undue burden, provide all requested discovery that can be supplied without undertaking what

    you claim to be an undue burden.

           6.      In the event that any information or document is to be withheld under a claim of

    privilege or work product, you must furnish a list identifying each document for which a privilege

    is claimed, together with the following information for each such document: type (e.g., letter,

    memorandum, handwritten notes); date; author or sender; recipient; persons to whom copies were

    furnished, shown or explained; job titles or positions for each of these persons; subject matter of

    the documents; number of pages in the document; present custodian of the document; the basis of

    the claim of privilege or work product; the paragraph or paragraphs of the request to which the

    document responds; and whether any matter that is not privileged or not work product is discussed

    or mentioned in the document.

           7.      The singular of any word shall include the plural and the plural of any word shall

    include the singular.

           8.      The use of the present, past, or future tenses shall be inclusive of others.

           9.      If a document responsive to any Request is in a language other than English and an

    English translation exists, then identify and provide both documents.

           10.     The time period for these requests shall encompass September 1, 2012 through the

    present.




                                                     5
